DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
	The amendment filed 12/20/2021 has been entered. Claims 20-26 and 28-34 remain pending in the application, claims 27 and 35 are cancelled, and claims 36-37 have been added. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 09/28/2021.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection still relies on the same interpretation of the prior art (Cohen), but is further adding citations/disclosure support for amended limitations not previously presented.  Arguments directed to the claims as amended are addressed in the body of the rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 20-23, 29-33, and 36-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cohen et al. (US PGPub 2010/0243706), hereinafter known as “Cohen.”
With regards to claim 20, Cohen discloses (Figures 1-5) a surgical apparatus 10, comprising: 
a first jaw 22, alternatively 22a; 
a second jaw 20; and 
a pressure distribution device 50 including a first flap 52 attached to the first jaw 22, alternatively 52a attached to the first jaw 22a, and a second flap 54 attached to the second jaw 20, each of the first and second flaps 52a/54 extending laterally from opposed sides of the first 22 or second jaw 20 (paragraph 44; figure 4) and distally beyond a distal end of the first 22a or second 20 jaw (paragraph 45; figure 4), the first and second flaps 52/52a/54 continuously diverging away from one another as the first and second flaps 52/52a/54 extend outwardly from the first and second jaws 22/20 to provide a gradual transition of a clamping load away from the first and second jaws 22/20 (see annotated figure 2B below).  

    PNG
    media_image1.png
    471
    662
    media_image1.png
    Greyscale

With regards to claim 21, Cohen discloses wherein the first jaw 22 is an anvil jaw (paragraph 33) configured to form at least one surgical staple, and the second jaw 20 is a cartridge jaw (paragraph 33) configured to deploy one or more surgical staples against the anvil jaw.  
With regards to claim 22, Cohen discloses wherein each of the first and second flaps 52a/54 is substantially U-shaped and wraps around the distal end of the first 22a or second jaw (figure 4; paragraph 45).  
With regards to claim 23, Cohen discloses wherein each of the first and second flaps 52/54 has a tissue facing surface 56/58 that increases a surface area of a tissue facing surface 56/58 (paragraphs 42 and 44) of the first 22 or second 20 jaw.  
With regards to claim 29, Cohen discloses (Figures 1-5) a surgical apparatus 10, comprising: 
a first jaw 22, alternatively 22a including a tissue facing surface 44, alternatively 44a (paragraph 40, figure 2A); 
a second jaw 20 including a tissue facing surface 42 (paragraph 40, figure 2A); and 

With regards to claim 30, Cohen discloses wherein the first flap 52a is substantially U- shaped and extends laterally from opposed sides of the first jaw 22a and wraps around the distal end of the first jaw 22a (paragraph 45; figure 4).  
With regards to claim 31, Cohen discloses wherein the tissue facing surfaces 44/42 of the first 22 and second 20 jaws are planar (figure 2D).  
With regards to claim 32, Cohen discloses further comprising a second flap 54 coupled to the second jaw 20 (figure 2B).  
With regards to claim 33, Cohen discloses wherein the first 52 and second 54 flaps are of identical size and shape (figure 2B and 4; paragraph 45 – similar clamping surface could be arranged around a corresponding fastener ejection surface to oppose the clamping surface 56a).
With regards to claim 36, Cohen discloses wherein each of the first 52 and second 54 flaps extends laterally from opposed sides of the first 22 or second 20 jaw and is opposed to the other of the first 52 and second 54 flaps (figure 2B), the first 52 and second 54 flaps continuously diverge away from 

    PNG
    media_image1.png
    471
    662
    media_image1.png
    Greyscale

With regards to claim 37, Cohen discloses wherein each of the first 52a and second flaps is substantially U-shaped and wraps around the distal end of the first or second jaw (figure 4; paragraph 45, second flap not shown in the figures but disclosed in paragraph 45).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen.
With regards to claim 24, Cohen discloses the surgical apparatus as claimed in claim 23. Cohen, with respect to the figures 1-5 embodiments, is silent wherein the tissue facing surface of each of the first and second flaps curves from an inner edge of the first or second flap that is disposed adjacent to the first or second jaw to an outer edge of the first or second flap.
However, with respect to figure 6, Cohen teaches wherein the tissue facing surface 56b of the flap 52b curves from an inner edge of the flap 52b that is disposed adjacent to the jaw 22b to an outer edge of the flap 52b (see annotated figure 6 below; paragraph 58 – “moreover, the size, angles and/or curves of the various components described above may be modified to better suit a particular surgical procedure”).
  
    PNG
    media_image2.png
    255
    459
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the figures 1-5 embodiments of Cohen to include the curve from the inner to outer edge of the flap as taught by figure 6 of Cohen for the purpose of being less traumatic to clamped tissue as compared to a rigid clamping surface (paragraph 47 of Cohen).
With regards to claim 25, Cohen further discloses wherein each of the first and second flaps 52/54 has an outwardly facing surface that is substantially planar (see annotated figure 5 below of first 

    PNG
    media_image3.png
    268
    462
    media_image3.png
    Greyscale
  
With regards to claim 26, Cohen further discloses wherein each of the first and second flaps 52/54 decreases in thickness from the inner edge to the outer edge (see annotated figure 5 below, would similarly apply to the opposing flap 54; figure 6 similarly has an inner edge with greater thickness than an outer edge).

    PNG
    media_image4.png
    280
    534
    media_image4.png
    Greyscale
  
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen in view of Stopek (US PGPub 2010/0065606).
With regards to claim 28, Cohen discloses the surgical apparatus as claimed in claim 20. Cohen is silent wherein each of the first and second flaps is formed from a high durometer rubber, a shape memory material, a foam, a gel, a plastic, or a spring loaded plastic.  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical apparatus of Cohen to include the material of the flap of Stopek for the purpose of allowing contraction into a tube during delivery, and expansion within the body during delivery. Stopek teaches being adaptable to different environments/situations by undergoing phase transformations during temperature fluctuations (paragraph 50 of Stopek).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        03/18/2022

/WADE MILES/Primary Examiner, Art Unit 3771